DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/29/2021 has been entered.


Claim Objections
Claim 1 is objected to because of the following informalities: in line 14, “cycloaliphatic resin” should be “cycloaliphatic epoxy resin”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 12-16, 18, 20-21, 23-24, 26-29, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 12 recites “A solid insulation material usable together with an impregnating agent for production of an insulation system…the solid insulation material comprising: a carrier, a barrier material; a first curing catalyst; and a tape adhesive;…wherein the impregnating agent includes an 


Claim Rejections - 35 USC § 102
Claim(s) 12-16, 20-21, 26, 29, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihlein (US 4,336,302).
Regarding claim 12:
Ihlein discloses an insulating tape useful with all impregnating epoxy resins, including cycloaliphatic epoxy resins (abstract; col 1 ln 9+; col 2 ln 8+). The tape comprises a substrate (carrier), breakdown-proof inorganic material (barrier material), and a binder (tape adhesive) mixed with an accelerator (first curing catalyst) (col 1 ln 9+). A suitable binder is epoxy resin (col 2 ln 52+). The accelerator does not react with the epoxy compound at room temperature such that the tape can be stored at that temperature for more than three months without changing its properties, i.e., the accelerator is inert toward the binder (col 2 ln 13+). Ihlein teaches, however, the accelerator gels an impregnating epoxy resin/acid anhydride mixture in an economically short time at about 60°C (col 2 ln 25+). Ihlein 
The examiner notes the present claim is indefinite as discussed in the rejections under 35 USC 112. Although the present claim further defines the impregnating agent, including wherein the impregnating agent comprises a second curing catalyst, these features are interpreted to refer to an intended use for the claimed solid insulation material. The examiner takes the position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use.
Regarding claim 13:
Given that Ihlein discloses a “tape,” it is clear that the substrate is broadly “a film” as claimed.
Regarding claim 14-16:
As noted, the breakdown-proof inorganic (barrier) material is on the carrier. The material is preferably mica flakes (col 1 ln 15+; claim 1).
Regarding claims 20-21:
The binder makes up about 3-10% by weight of the tape and the accelerator makes up about 0.05-3% by weight (col 3 ln 44+).
Regarding claim 26:
The accelerator initiates gelation at about 60°C (col 4 ln 12+).
Regarding claim 29:
Although the present claim further limits the impregnating agent, the claim does not require its presence, but only states that the solid insulation material is “usable together with” such an agent. Therefore, Ihlein’s disclosure meets the claimed requirements.
Regarding claim 36:
The accelerator comprises onium salts, including organic quaternary ammonium salts (col 3 ln 22+).


Claim Rejections - 35 USC § 103
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihlein (US 4,336,302) in view of Smith et al. (US 4,296,018).
Regarding claim 18:
Ihlein discloses an insulating tape as previously explained. The binder includes epoxy-phenol novolacs having high functionality (col 2 ln 61+).
Ihlein is silent with regard to specific functionality values.
Novolacs were well known in the art. For example, Smith discloses flexible mica tapes comprising an epoxy resin (abstract). Suitable resins include epoxy-phenol novolacs, which give lower power factors, better high temperature properties, and tensile strength (col 2 ln 52+). Such resins have as many as seven or more epoxy groups per molecule (Id.). Smith further provides an oxidation resistant epoxy-phenol novolac having n = 0 to 6 (col 2 ln 65+).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the functionality of the epoxy-phenol novolac, including over values within the presently claimed range, to provide a resin having the desired properties, e.g., high temperature and tensile strength, for a given end use.


Claim(s) 23-24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihlein (US 4,336,302) in view of Döring et al. (“Polymerization of epoxy resins initiated by metal complexes” 2008).
Note: Applicant filed a copy of Döring on 2/1/2018.
Regarding claims 23-24, and 27-28:
Ihlein discloses an insulating tape as previously explained.
Ihlein is silent with regard to the presently claimed curing catalysts.
These catalysts were known in the art. For example, Döring teaches a polymerization of epoxy resins initiated by metal complexes, using silver complexes such as [Ag(L)n]SbF6, wherein L is crown ether (Abstract), wherein the crown ether is 15-crown-5 (i.e., a complex of a silver hexafluoroantimonate with 15-crown-5 ether) (p978 – Materials; p986 – Table 12; p987 – Figure 3). 
As Döring expressly teaches, the silver crown ether complexes for cationic polymerization were prepared and showed high activities (Conclusion), and silver complexes such as [Ag(L)n]SbF6, wherein L is crown ether, are highly efﬁcient initiators for cationic curing and low initiator contents of around 1% are sufﬁcient to reach high degrees of crosslinking. The complexes are excellent initiators for thermally induced polymerizations (Abstract – Results), and the metal complex is powerful initiators for the homopolymerization of epoxy resins and can be designed not only for anionic and cationic polymerization but also for thermal and radiation curing (Abstract – conclusion).
Döring further expressly teaches, the silver complexes of the type [Ag(L)n]SbF6 bearing crown ethers as ligands L (Fig. 3) was prepared with the core objectives of stabilizing AgSbF6, increasing resin miscibility and improving thermal latency along with controlling initiator reactivity by complexation (p986 – left column, first paragraph), and using silver crown ether complexes as initiators for the thermally induced and electron beam-induced curing of DGEBA (NPEL-127H) and the epoxy novolacs DEN 431 and DEN 438, good performances in terms of reaction enthalpies are observed even with low initiator loadings of 2% (p986, left column, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the silver hexafluoroantimonate with a crown ether as claimed to provide fast, highly efﬁcient initiators even at a low initiator contents to reach high degrees of crosslinking, and improving thermal latency along with controlling initiator reactivity by complexation.
Regarding present claim 23, given that Doring’s curing catalyst is the same as presently claimed, it is clear it has a pKa within the claimed range.


Claim(s) 12-16, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asnovich et al. (DD 157484) in view of Döring et al. (“Polymerization of epoxy resins initiated by metal complexes” 2008) or Koyama et al. (US 5,393,805) as evidenced by Wolff et al. (US 2,917,570).
Note: citations refer to the machine translation of DD ‘484 provided with this Office Action.
Regarding claims 12 and 14:
Asnovich discloses an insulation tape comprising a base (carrier) and a mica paper (barrier material) that are bonded together with an adhesive binder (tape adhesive) comprising a hardening accelerator (first curing catalyst) which is inert to the binder (abstract; claim 1). The accelerator cures an impregnating epoxy resin (p3).
Asnovich is silent with regard to the particular catalysts presently claimed.
The claimed catalysts were known in the art however. For example, Döring teaches a polymerization of epoxy resins initiated by metal complexes, using silver complexes such as [Ag(L)n]SbF6, wherein L is crown ether (Abstract), wherein the crown ether is 15-crown-5 (i.e., a complex of a silver hexafluoroantimonate with 15-crown-5 ether) (p978 – Materials; p986 – Table 12; p987 – Figure 3). 
As Döring expressly teaches, the silver crown ether complexes for cationic polymerization were prepared and showed high activities (Conclusion), and silver complexes such as [Ag(L)n]SbF6, wherein L is crown ether, are highly efﬁcient initiators for cationic curing and low initiator contents of around 1% are sufﬁcient to reach high degrees of crosslinking. The complexes are excellent initiators for thermally induced polymerizations (Abstract – Results), and the metal complex is powerful initiators for the homopolymerization of epoxy resins and can be designed not only for anionic and cationic polymerization but also for thermal and radiation curing (Abstract – conclusion).
Döring further expressly teaches, the silver complexes of the type [Ag(L)n]SbF6 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the silver hexafluoroantimonate with a crown ether as claimed to provide fast, highly efﬁcient initiators even at a low initiator contents to reach high degrees of crosslinking, and improving thermal latency along with controlling initiator reactivity by complexation.
Alternatively, Koyama discloses an epoxy resin composition for an insulating coil comprising at least one latent curing catalyst (abstract; claim 1). Such catalysts include quaternary ammonium salts, as well as sulfonium salts (col 4 ln 29+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a blend of sulfonium salt and quaternary ammonium salt as the curing accelerator of Asnovich to provide a curable composition as known in the art.
The examiner notes the present claim is indefinite as discussed in the rejections under 35 USC 112. Although the present claim further defines the impregnating agent, including wherein the impregnating agent comprises a second curing catalyst, these features are interpreted to refer to an intended use for the claimed solid insulation material. The examiner takes the position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use. The examiner submits that the combination of Asnovich with Doring and the combination of Asnovich with Koyama each provide a catalyst that is reactive to cycloaliphatic epoxy resin as claimed because the catalysts are otherwise the same as used in the present invention. Compare the catalyst of present claim 28 with that of Doring, and compare the catalyst of present claim 36 with that of Koyama.
Regarding claim 13:
Asnovich teaches the base comprises glass fabric, or synthetic papers or foils (p1; p3).
Regarding claims 15-16:
Asnovich teaches the use of mica paper (claim 1). Mica paper inherently comprises mica flakes or platelets as evidenced by Wolff at column 1, line 22-25.
Regarding claim 26:
The examiner submits that the combination of Asnovich with Doring and the combination of Asnovich with Koyama each provide a catalyst lights off at a temperature within the claimed range 
Regarding claim 29:
Although the present claim further limits the impregnating agent, the claim does not require its presence, but only states that the solid insulation material is “usable together with” such an agent. Therefore, Asnovich in view of the cited references meets the claimed requirements.


Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asnovich et al. (DD 157484) in view of Döring et al. (“Polymerization of epoxy resins initiated by metal complexes” 2008) or Koyama et al. (US 5,393,805) as applied above and further in view of Ihlein (US 4,336,302).
Regarding claims 20-21:
Asnovich discloses an insulation tape comprising an adhesive binder and an accelerator as previously explained.
Asnovich is silent with regard to the amount of binder and accelerator relative to the tape.
The art recognized the utility of amounts within the claimed ranges. For example, Ihlein discloses an insulating tape useful with all impregnating epoxy resins (abstract; col 1 ln 9+; col 2 ln 8+). The tape comprises a substrate (carrier), breakdown-proof inorganic material (barrier material), and a binder (tape adhesive) mixed with an accelerator (curing catalyst) (col 1 ln 9+). The binder makes up about 3-10% by weight of the tape so that the impregnating resin can penetrate into the tape and the accelerator makes up about 0.05-3% by weight of the tape to provide the desired curing properties (col 3 ln 44+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of Asnovich’s binder and accelerator, including over values within the claimed ranges, to provide a tape that can be easily impregnated and has useful curing properties.


Claim(s) 23-24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asnovich et al. (DD 157484) in view of Döring et al. (“Polymerization of epoxy resins initiated by metal complexes” 2008).
Regarding claims 23-24 and 27-28:
Asnovich in view of Doring discloses an insulation tape comprising a catalyst of silver hexafluoroantimonate with a crown ether as claimed as previously discussed in the rejection of claim 1. Regarding present claim 23, given that Doring’s curing catalyst is the same as presently claimed, it is clear it has a pKa within the claimed range.


Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asnovich et al. (DD 157484) in view of Koyama et al. (US 5,393,805).
Regarding claim 36:
Asnovich in view of Koyama discloses an insulation tape comprising a catalyst of a blend of sulfonium salt and a quaternary ammonium salt as claimed as previously discussed in the rejection of claim 1.


Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.

Applicant’s amendments overcome the previous rejections under 35 USC 112. The examiner appreciates Applicant’s efforts to advance prosecution.

Applicant argues the present invention requires a first curing catalyst in the solid insulation material rather than in the epoxy resin and also requires a second curing catalyst in the impregnating agent (p6). Applicant argues at least these features distinguish the claimed invention from Ihlein.
The examiner respectfully disagrees. First, claim 12 is rejected under 35 USC 112 as being indefinite because it is not clear whether the features regarding the impregnating agent, including the presence of the second curing catalyst, are required or whether they are descriptions of an intended use of the claimed solid insulation material. For examination purposes, the requirements for the impregnating agent are interpreted to be an intended use. The examiner submits Ihlein discloses an insulating tape (solid insulation material) comprising the required components, including a first curing catalyst as claimed, as discussed in the outstanding rejections. 
In the interest of compact prosecution, the examiner acknowledges that Ihlein is silent with regard to an impregnating agent containing a second curing catalyst as claimed. If the claims were amended to require explicitly the impregnating agent and second curing catalyst (e.g., if the claims were drawn to “An insulation system comprising a solid insulation material and an impregnating agent” as claimed), the examiner would reconsider the rejections of record.

Applicant does not provide any arguments regarding rejections based on Asnovich. Therefore, the rejections are maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787